DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered.  

Election/Restrictions
Claim 1 is considered to be in condition for allowance.  Previously withdrawn species claims 4-6 and 8, all of which depend from allowable claim 1, are hereby rejoined.  

Allowable Subject Matter
Claims 1, 4-6, and 8 are allowed.  

The following is an examiner’s statement of reasons for allowance: In addition to Applicant’s Remarks, filed February 26, 2021, the amendments to claim 1 are considered to further limit the structure of the claimed coating material beyond what was previously claimed.  Specifically, the tool is positively claimed as a substrate for the coating, giving substantial weight to the claimed layer of metal oxide as being used as an adhesive.  While the claims are not limited only to those materials that are claimed (“comprising” language), claim 1, as currently amended, requires the oxide layer to not only be present in the coating but it must act structurally to secure the diamond grains to the contact face of the tool.  Metal oxides are commonly taught to be used in combination with diamond grains/particles; however, they only appear to be taught as art recognized equivalents insomuch as their intended function as an abrasive component in the broader coating itself.  It is at least the structure afforded to the instantly claimed adhesive and the minimum hardness of the composite coating (comprising the adhesive and the diamond grains) that is considered to distinguish the claimed invention over those taught by the prior art.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Colin W. Slifka/           Primary Examiner, Art Unit 1732